EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The Examiner withdraws the Objection to the Abstract as the legal phraseology has been removed.

The Examiner withdraws the Claim Objections as the amendment to Claim 1 removes the formalities in Claims 6 & 7, and because the antecedent basis issue with Claim 14 has been removed by the amendment to Claim 14.

Election/Restrictions
Claim 1 is allowable. Claims 8 and 9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I & II, as set forth in the Office action mailed on 12/08/2021, is hereby withdrawn and claims 8 and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claim 18 directed to the species directed to the embodiment shown in Figure 15, respectively, non-elected without traverse.  Accordingly, claim 18 has been cancelled.
Claim 10 recites “wherein the digital control loop is configured to maintain a fixed frequency in the sensor by selectively coupling the first capacitor to the sensor” (amended portion underlined). This recitation ties Claim 10 to the embodiment of Figure 1 and thus, Claim 10 is no longer a generic Claim.
Claim 18, which is dependent on Claim 10, recites “inductor coupled to the first terminal; switching circuitry coupled to the inductor and configured to selectively couple the inductor to the second terminal”. There is no embodiment in which there is both an inductor selectively coupled to the second terminal and a first capacitor selectively coupled to the sensor. Therefore, withdrawn Claim 18 is being cancelled.

Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest, singly or in combination an apparatus comprising:
“wherein the digital control loop is configured to maintain a fixed frequency in the sensor by selectively coupling a first capacitor to the sensor” in combination with the other limitations of the Claim.
Claims 2-9 are allowed as depending on Claim 1.
Claim 10 is allowed on the same grounds as Claim 1.
Claims 11-17 are allowed as depending on Claim 10.
Claim 19 is allowed on the same grounds as Claim 1.
Claim 20 is allowed as depending on Claim 19.

It would not be obvious to place another capacitor along with a switch in parallel with resonant circuit 51 of Reitsma (US 2014/0247090) because such an arrangement would not be useful to negate parasitic series resistance 53 and also because it is the DAC current drive 625 that provides discrete excitation current drive through the H-bridge S1/S2 to negate series resistance 53.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        08/09/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868